                          THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


UNITED STATES OF AMERICA                     §
                                             §
vs.                                          §       CRIMINAL NO. 4:21CR61
                                             §
DANIEL PHILLIP MARTINEZ (2)                  §


                       REPORT AND RECOMMENDATION ON
                    DEFENDANT’S COMPETENCY TO STAND TRIAL

       Pursuant to 28 U.S.C. § 636(b) and the Local Rules for the United States District Court for

the Eastern District of Texas, this criminal proceeding is before the undersigned United States

Magistrate Judge.

       On March 30, 2021, Defendant’s counsel filed Defendant Motion for Psychological

and/or Psychiatric Examination [Dkt. 10] seeking an examination pursuant to 18 U.S.C. § 4241 at

an appropriate Bureau of Prisons facility, and that a psychiatric report of findings be filed with

the Court consistent with 18 U.S.C. § 4247(b). The Court granted that motion on April 1, 2021

[Dkt. 18]. Defendant was subsequently evaluated by Dr. Lacie Biber. The Court has received the

report from the Bureau of Prisons, and copies have been furnished to the Assistant United States

Attorney and defense counsel [Dkt. 24, Sealed].

       A competency hearing was conducted on June 24, 2021, before U.S. Magistrate Judge

Christine A. Nowak, during which the report was admitted. At the hearing, Defendant appeared in

court with his counsel, Frank Henderson. Defendant was given the opportunity to present evidence

and call witnesses. Defendant did not offer any witnesses or evidence. Moreover, Defendant did

not present any objections to the report, including Dr. Biber’s opinion on competency. The

Government also did not object to the report findings.
       Dr. Biber’s report concludes that “Mr. Martinez is aware of the nature of his charges and

appears to possess adequate factual information about the court process. He was able to discuss

reasons why a defendant may choose a specific defense strategy in a rational and logical manner.

He became aware of his behavior in the courtroom during his detention hearing, and was able to

understand how his humor and informality may lead others to question his ability to comprehend

serious and complex matters. Therefore, it is the opinion of this evaluator that Mr. Martinez is able

to understand the nature and consequences of the proceedings against him and assist properly in his

defense.” The undersigned considered the report and concludes that Defendant is not presently

suffering from a mental disease or defect rendering him mentally incompetent and is able to

understand the nature and consequences of the proceedings against him and to assist properly in

his defense. Defendant has a rational and factual understanding of the proceedings against him

and has sufficient present ability to consult with his attorney with a reasonable degree of

rational understanding. 18 U.S.C. §4241(d); see also Dusky v. United States, 362 U.S. 402 (1960).

                                             RECOMMENDATION

       For the foregoing reasons, the Court recommends that Defendant be found competent to

stand trial because he understands the nature and consequences of the proceedings against him and

is able to assist in his defense. See 18 U.S.C. § 4241. It is further recommended that the speedy

trial time be excluded from March 30, 2021 (the date the Defendant filed the instant Motion), until

the date on which the District Judge signs the order adopting this report and recommendation.

       Both Parties waived the fourteen (14) day objection period.
       SIGNED this 24th day of June, 2021.




                              ___________________________________
                              Christine A. Nowak
                              UNITED STATES MAGISTRATE JUDGE

                                                 2
